DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should recite “selecting a red blood cell or red blood cells which express only the antigen”.  Appropriate correction is required.

Withdrawn Claims
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to clarify claim 16. 
All claim rejections over Nevalainen (EP0223978A1; published June 3, 1987) have been withdrawn in view of applicant’s amendments to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 10, 14-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al. (Transfusion, 1977, 17(2):110-114).
The claims are directed to a method of purifying an antibody with specificity for a certain or specific blood group antigen, said method comprising: either 
subjecting a red blood cell or red blood cells to an antigen blocking or neutralizing process or protocol prior to use, wherein the antigen blocking or neutralizing process or protocol blocks or neutralizes only those antigens which may bind antibodies which are not to be purified, or
selecting a red blood cell or cells which express only the antigen to which the antibody of interest binds; 
contacting blood, a blood product, serum and/or plasma with the red blood cell or red blood cells expressing the blood group antigen under conditions which 
isolating the bound antibody, 
wherein the method does not exploit cell membrane fragments or stroma.
Jenkins et al. describes the affinity purification of antibodies from sera using red blood cells (RBCs)1.  Specifically, antibodies (polyclonal antibodies) in sera were absorbed onto normal group 0 erythrocytes of appropriate phenotype by incubating an equal volume of serum and red blood cells at 37°C for 30 minutes.  The red blood cells used for absorption were chosen on the basis of their antigen content.  If the serum contained multiple antibodies, the cells used for absorption contained all of the antigens for which the serum had specificity.  Following incubation, antibodies were eluted using the Acid Stomal Elution Method which uses glycine-HCl.
As for claims 3 and 8, Jenkins et al. teaches that the red blood cells used for absorption were chosen on the basis of their antigen content.  If the serum contained multiple antibodies [e.g., polyclonal], the cells used for absorption contained all of the antigens for which the serum had specificity [one or more blood group antigens].  

For claim 10, the RBCs were not conjugated to a support.
For claims 14-17, antibodies were eluted using the Acid Stomal Elution Method which uses glycine-HCl.
Claim 21 recites that the antigen blocking option uses antibodies to block certain RBC antigens.  This dependent claim still encompasses the choice between option 1 (blocking RBC antigens) and option 2 (selecting cells that express certain antigen).  As written, option 2 has not been eliminated in claim 21.
	Accordingly, Jenkins et al. anticipates the claimed invention.
Response to Arguments
In the reply dated January 5, 2021, applicant argues that Jenkins et al. only teaches the isolation of a pool or mixture of antibodies with specificity for every antigen expressed by the cell.  Applicant’s arguments have been fully considered and not found persuasive. 
	In rejecting claims under 35 U.S.C. 102 or 103, the express, implicit, and inherent disclosures of a prior art reference may be relied upon (see M.P.E.P. § 2112).  Here, Jenkins et al. teaches that the red blood cells used for absorption were chosen on the basis of their antigen content.  If the serum contained multiple antibodies, the cells used for absorption contained all of the antigens for which the serum had specificity.  These teachings imply to one 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (Transfusion, 1977, 17(2):110-114) as applied to claims 1, 3, 7-8, 10, 14-17 and 21 above and further in view of Liu et al. (U.S. Patent Application No. 2013/0280275; published October 24, 2013) and Grieve et al. (U.S. Patent No. 5977306; November 2, 1999).
	The claims are directed to the method of claim 1 where the antibody is eluted via acid elution using Glycine-HCl and NaCl.

Accordingly, it would be obvious for one of ordinary skill in the art to use known methods to dissociate and elute the antibodies in the method of Nevalainen, including acid elution with Glycine-HCl and NaCl, and the results would be predictable (dissociation and elution of the bound antibodies). 
	Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Erythrocytes and sera were obtained from healthy volunteer blood donors or from patients with positive direct or indirect antiglobulin reactions.